Motion, insofar as it seeks
to amend the order of this court entered on April 2, 1969, granted, and said order is amended by striking out the period at the end of the last paragraph thereof and by adding the following: “ and it is further ' ordered that the second counterclaim seeking partition be and the same hereby is dismissed.’ ” Motion, insofar as it seeks an allowance, denied without prejudice to renewal at Special Term. Concur— Stevens, P. J., Capozzoli, MeGivern, Markewich and Macken, JJ. [31 A D 2d 902.]